Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 1 of 21            FILED
                                                                  2018 Oct-26 PM 04:24
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




            Exhibit "A"
                   Case 2:18-cv-01781-JEO Document 1-1 I Filed 10/26/18 Page 2 of 21
                                             DOCUMENT
                                                                                                                ELECTRONICALLY FILED
                                                                                                                   9/23/2018 11:29 PM
r-----------..,..------------------
State of Alabama                                                                             Ca!
                                                                                                    ·?>.,..,...   01-CV-2018-903837 00
                                                                                                                  CIRCUIT COURT OF
                                           COVERSHEET                                                     JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                     CIRCUIT COURT - CIVIL CASE                              01                ANNE-MARIE ADAMS, CLERK
Form ARCiv-93      Rev.5/99              (Not For Domestic Relations Cases)                  Date or riling:            Juage l;oae:
                                                                                             09/23/2018
                                                                                                                                            .···
                               ..


                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHITE ET AL v. AMERICAN

First Plaintiff:    D Business       0   Individual             First Defendant: ~Business                    Olndividual
                    0 Government     ~Other                                         D Government              OOther

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                              0   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                   D   CVRT - Civil Rights
     TOWA - Wantonness                                  0   COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL- Product Liability/AEMLD                      D   CTMP - Contempt of Court
     TOMM - Malpractice-Medical                         D   CONT - Contract/Ejectment/Writ of Seizure
 D   TOLM - Malpractice-Legal                           ~ TOCN - Conversion
 D   TOOM - Malpractice-Other                           D   EQND -Equity Non-Damages Actions/Declaratory Judgment/
 D   TBFM - Fraud/Bad Faith/Misrepresentation                     Injunction Election Contest/Quiet Title/Sale For Division

 D   TOXX - Other:    ~~~~~~~~~-
                                                        D   CVUD - Eviction Appeal/Unlawful Detainer
                                                        D   FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                  D   FORF - Fruits of Crime Forfeiture
 0   TOPE - Personal Property                           D   MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                   PFAB - Protection From Abuse
                                                        D   EPFA- Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                        D   FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                            RPRO - Real Property
 0   ACCT - Account & Nonmortgage
                                                        [ ] WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                        D   COMP - Workers' Compensation
     ADPA - Administrative Procedure Act
                                                        D   CVXX - Miscellaneous Circuit Civil Case
     ANPS -Adults in Need of Protective Services

ORIGIN:      F ~ INITIAL FILING                         A   0   APPEAL FROM                               0   D   OTHER
                                                                DISTRICT COURT

             RD REMANDED                                T   0   TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?               ~YES ONO                jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                   ~MONETARY AWARD REQUESTED                  0   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
       AUS014                                  9/23/2018 11:29:31 PM                          Isl MONICA DENISE AUSTIN-HATC
                                             Date                                            Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                        DYES ONO ~UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                 0YES~NO
       Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 3 of 21
                                 DOCUMENT2
                                                                                      ELECTRONICALLY FILED
                                                                                         9/23/2018 11:29 PM
                                                                                        01-CV-2018-903 83 7.00
                                                                                       CIRCUIT COURT OF
                                                                                  JEFFERSON COUNTY, ALABAMA
                                                                                   ANNE-MARIE ADAMS, CLERK
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                              TENTH JUDICIAL CIRCUIT
                               BIRMINGHAM DIVISION

LASHUNT A BOLER, AS ADMINISTRATOR                        )
OF THE ESTATE OF ELIZABETH LORETTA                       )
WHITE AND LASHUNTA BOLER,                                )
     Plaintiffs,                                         )
                                                         )
vs.                                                      )
                                                         )
HONDA AMERICAN FINANCE CORPORATION,)
ALL STAR TOWING SERVICES, INC. Fictitious )
Parties A - L being that person or persons, including)
including certain other persons and/or businesses       )          JURY TRIAL DEMANDED
who undertook to provide services prior to and         )
during the fraudulent wrongful repossession of the )
vehicle whose actionable conduct of which              )
contributed to and causes injuries to the Plaintiffs, )

The Plaintiff avers that the identities of the fictitious party Defendants are otherwise unknown to
the Plaintiff at this time, or if their names are known to the Plaintiff, their identities as proper party
Defendants are not known to the Plaintiff at this time, but their true names will be substituted by
amendment when the aforesaid lacking knowledge is ascertained.
        Defendant.



                                            COMPLAINT



        COMES NOW, the Plaintiffs, LaShunta Boler, as Administrator of the Estate of Elizabeth

Loretta White and in her individual capacity by and through the undersigned attorney of record

and for her Complaint asserts the following:
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 4 of 21
                                DOCUMENT2




                                             PARTIES

        1.       The Plaintiff, Estate of Elizabeth Loretta White, is administrated by LaShunta

Boler. The decedent passed on March 22, 2015. The Estate was opened in 2015 in the Jefferson

County Probate Court.

       2.        The Plaintiff, LaShunta Boler is the daughter of Elizabeth Loretta White and the

administrator of her Estate.

       3.        Upon information and belief, Defendant, American Honda Finance Corporation is

a California corporation engaged in the business of motor vehicle financing in the State of

Alabama.

       4.        Upon information and belief, Defendant, Allstar Recovery of Alabama, LLC is a

Limited Liability Company engaged in the business of automobile repossession and recovery

services in the State of Alabama.

                                    STATEMENT OF FACTS

       1.        On or about October 2014, the Decedent, Elizabeth Loretta White prior to her death

purchased    a    black   2014   Honda    Civic   LX   Coupe    Vehicle   Identification Number:

2HGFG3B5 l EH504559 which was financed by American Honda Finance Corporation.

       2.        The monthly payments were calculated at $399.89.

       3.        Following her death, an Estate was opened and administrated by her daughter,

LaShunta Boler (hereinafter referred to as "Administrator").

       4.        The Administrator began making monthly payments and continued until May 2018.

The Administrator also paid the insurance on the vehicle during this time.

       5.        The payments were missed on June and July 2018.
       Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 5 of 21
                                 DOCUMENT2




        6.     On July 23, 2018, the Administrator contacted the Defendant, American Honda

Finance Corporation (hereinafter referred to as "Honda") and attempted to pay the past due

amounts.

        7.     The first customer service representative was rude and a complete conversation

could not be held. The Administrator called back and reached another representative. During the

course of the conversation, the Administrator informed the second representative of her capacity

and was given the facsimile number to submit proper documentation.

        8.     The information was faxed over with a confirmation receipt.

        9.     On or about August 3, 2018, the Administrator was contacted by another customer

service representative, who indicated her name was Robin. Robin stated the documents had not

been received and asked that they be resubmitted. Robin also asked the Administrator her intent

with keeping the vehicle. Upon learning the Administrator wished to keep the vehicle, Robin

explained the options for doing so by stating she could refinance with Honda by making

application on the website, do a transfer of equity, or refinance with Administrator's personal

credit union. Robin provided Administrator with the payoff amount of $7, 119.18. The payoff

quote was good until August 13, 2018.

        10.    On or about August 5, 2018, with the permission of the other heirs, the

Administrator applied for a loan at Jefferson Credit Union. On or about August 8, 2018, the loan

was approved. Jefferson Credit Union required a payoff quote, copy of the title, and bill of sales

to complete the transaction.

       11.     On or about August 8, 2018, the Administrator contacted Honda.                 The

Administrator asked for Robin but was told Robin was not available. The customer service

representative identified herself as Kelly and stated she could help. Kelly Singh faxed over a
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 6 of 21
                                DOCUMENT2




signed Payoff Quote and copy of the title directly to Jefferson Credit Union during the call. The

Payoff Quote was good until August 18, 2018.

        12.    On or about August 9, 2018, the heirs of the Estate signed their interest in the

automobile to LaShunta Boler. The Administrator then completed the Bill of Sale and submitted

the documents to Jefferson Credit Union.

        13.    On or about August 13, 2018, the transaction was completed, and Jefferson Credit

Union mailed a check payable to Honda Financial Services, P.O. Box 78529, Philadelphia, PA

19101-7829, via United States Postal Service regular mail per the instructions given on the Payoff

Quote faxed by Kelly Singh.

        14.    On or about August 14, 2018, the Administrator spoke with Kelly and informed her

that the Credit Union had mailed the check on August 13, 2018 and it should be received by

Thursday. The Administrator also provided Kelly with the name of the Credit Union and the loan

officer, Tranisha Penn. Kelly stated okay and the conversation ended. Kelly never stated to the

Administrator the car was out for repossession and/or remained out for repossession.

       15.     On or about August 17, 2018, the vehicle was repossessed from the home of

LaShunta Boler. The driveway of the property was severely scratched and the grass was indented

where the vehicle had been dragged down the driveway and off the curb of the street.

       16.     On or about August 17, 2018, the Administrator spent over one-half the day trying

to locate the vehicle and retrieve her personal effects. Honda Financial directed the Administrator

to their Tow and Recovery Department.         The Tow and Recovery Department advised the

Administrator that the car was towed by Allstar Towing and Recovery and they would have to tell

her where the car was and when she could pick up her personal effects. If was difficult for the

collections and recovery departments to transfer proper documentation to Allstar Towing so that
         Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 7 of 21
                                   DOCUMENT2




the Administrator could be provided the location of the vehicle. The Administrator was provided

with contact information for the Allstar Towing in Mississippi.

         17.      Upon learning the vehicle was in the custody of Allstar Towing on a lot in Moody,

Alabama, the Administrator went to retrieve the personal belongs from the tow lot but was not

allowed to view or examined the automobile for damages. The personal effects from the car were

bagged into three black trash bags with tags. The bags were delivered by two female agents driving

a wrecked small jeep with a Mississippi license plate of which it is believed that one was named

Stacey and the other Yoruba. The ladies represented that they worked for Allstar Towing. Some

of the personal effects and electronics that prompted the immediate retrieval were not found in the

bags. This matter was discussed with the representatives who stated they could not take the

Administrator on the lot with the vehicles because the owners of the lot did not allow it. The

Administrator indicated this on a document she was asked to sign in exchange for the bagged

items.

         18.      On or about August 17, 2018, the check submitted to Honda from Jefferson Credit

Union was deposited.

         19.      On or about August 20, 2018, the check for the payoff amount was cashed. The

check was endorsed and stated there was an accord and satisfaction and nothing further was owed

on the vehicle.

         20.      The Administrator was told on August 17, 2018, no information would be available

regarding the return of the car until August 21, 2018. The Administrator attempted a call to Honda

on August 21, 2018 but was placed on hold for a very long period and no one ever answered the

call.
       Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 8 of 21
                                 DOCUMENT2




        21.     On or about August 22, 2018, the Administrator contacted Honda and was told to

leave a message for a manager. The manager failed to timely return the call.

        22.     The attorney for the Estate also made numerous attempts to reach Honda and have

this matter resolved. To date, Honda has not sent any written communications to the attorney for

the Estate or the Administrator.

        23.    On or about September 2018, the Administrator was informed an additional amount

of $677. 77 was owed before the car could be returned without an explanation of such charges.

        24.    Both Plaintiffs have made demands for the vehicle to be returned to no avail.

                                   COUNT ONE - CONVERSION

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        25.    Plaintiff avers the Defendant Honda converted the following described chattel,

which is the property of the Plaintiff, to wit 2014 Honda Civic

       26.     Plaintiff demands the return of the said chattel and the Defendants have lawfully

refused to return the same.

       27.      Plaintiffs aver that the Defendant All Star Towing Services, LLC converted the

personal property of the Plaintiff Boler in that all items present in the automobile were not returned

to her when she went to retrieve her personal effects.

       28.     Plaintiff demands the return of the personal items not included in the bags given to

her or an amount comparable to the value of the items.

       29.     Plaintiff avers that because Defendants' conduct was gross, willful, and/or

oppressive, Plaintiffs demands punitive damages.
       Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 9 of 21
                                 DOCUMENT2




              COUNT TWO - REPLEVIN/DENTINUE/CHATTELS IN SPECIE

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        30.     Plaintiffs' claims of Defendants the following described personal property, to wit:

2014 Honda Civic

        31.     Plaintiff also claims Fifty Thousand Dollars ($50,000.0) as reasonable damages for

the use and/or hire of said personal property.

        32.     Plaintiff demanded the return of said personal property from the Defendant.

                   COUNT THREE - NEGLIGENCE AND WANTONNESS

        Plaintiffs aver Defendants failed to take the necessary steps to return the vehicle upon

learning it was paid in full.

        33.     Plaintiffs aver that as a proximate consequence of Defendants' said negligence,

Plaintiffs have incurred damages to include, loss of $9,000.00, loss of use of the vehicle, denied

access to the vehicle, and additional expenses for transportation.



      COUNT FOUR- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        34.     Plaintiffs aver Defendants intentional actions and conduct caused her to incur

severe emotional distress. The automobile belonged to Plaintiff Boler's Mother, the value of

which cannot be calculated, and the Plaintiff has suffered damages and emotional distress.
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 10 of 21
                                DOCUMENT2




            COUNT FIVE- FRAUDULENT RECKLESS MISREPRESENTATION

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        35.     Plaintiff avers she relied on information and the agreement presented by the

Defendant which was to her detriment. The Agent of the Defendant advised the Plaintiffs and the

Plaintiff's loan officer that the payoff of the automobile was a certain amount good through a

certain period. The Defendant's Agent knew this was not true. The Defendant's Agent gave a

payoff amount good through a certain date while misrepresenting that if the amount was paid by

that date, the automobile would be returned. The Plaintiffs relied on this representation and have

suffered harm and damages.

                  COUNT SIX - CONSEALMENT OF MATERIAL FACTS

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        36.    Plaintiffs aver the Defendants concealed a very material fact by not advising

Plaintiffs that the car could be repossessed at any time, even once it was paid for in full in the

amount given in writing as the payoff.

        37.    The Defendant's conduct has caused the Plaintiffs to suffer damages and emotional

distress.

       COUNT SEVEN - FRAUDULENT INTENTIONAL MISREPRESENTATION

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        38.    Plaintiffs aver the Defendants intentionally and recklessly represented information

regarding the payment for the automobile which they knew to be false in that even if the car was
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 11 of 21
                                DOCUMENT2




paid in full, it would keep the car and the money paid unless the Plaintiffs paid additional funds

not included in the written payoff.

        39.     The Defendants' conduct, and behavior caused the Plaintiffs to suffer injuries and

damages.

                         COUNT EIGHT - BREACH OF CONTRACT

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        40.     Plaintiffs aver the Defendants breached the contract created when learning of the

Plaintiffs intent to keep the automobile and sending the requested payoff quote.

       41.     By cashing the check for payment, the Defendants willingly entered into an accord

and satisfaction, but failed to return the automobile to the Plaintiffs.

        42.    The Defendants' conduct, and behavior caused the Plaintiffs to suffer injuries and

damages.

              COUNT NINE - NEGLIGENT TRAINING AND SUPERVISION

       Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

       43.     Plaintiffs aver Defendants negligently trained and supervised its employees. The

employees did not properly receipt the check for payment of the automobile and recall the

repossession of the automobile once the payment was received.

       44.    Further, the Defendant's employees failed to communicate with each other to advise

the Plaintiff that even though a payoff was good through a certain date, the car could still be

repossessed OR that more money would be required in the event the automobile was repossessed

while waiting for the check to arrive.
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 12 of 21
                                DOCUMENT2




        45.     Further, Plaintiffs aver Defendants did not properly release and/or sign over title on

the automobile upon realizing the account was paid in full and they no longer had a right to

possession.

        46.     Plaintiffs aver Defendants negligent training and supervision caused damages to

the body of the automobile during tow.

        4 7.    The Defendants' conduct, and behavior caused the Plaintiffs to suffer injuries and

damages.

                                  COUNT TEN - WANTON TRAINING

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        48.     Plaintiffs aver Defendants while training their employees heedlessly disregarded

the property rights of the Plaintiffs.

        49.     Plaintiffs aver Defendants' wanton training process injured them and caused them

damages.

  COUNT ELEVEN - VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT

        Plaintiffs adopts and re-alleges each and every previously stated provision of this

Complaint as if fully set out herein.

        50.     Plaintiffs aver Defendants willfully and knowingly violated the Fair Debt

Collection Practices Act.

        51.     The Defendants protocol for collecting the debt was not fair and practical as they

never advised the Plaintiffs that the car could be repossessed at any time even during the period

the Defendant advised the payoff quote would be valid.
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 13 of 21
                                DOCUMENT2




        52.     The Defendants collected the amount owed on the debt and kept the collateral after

the Plaintiffs demanded the automobile be returned once the automobile was paid in full.

        53.     The Defendants' violation of the said act has caused the Plaintiffs to suffer injures

and damages.

          COUNT TWELVE-VIOLATION OF THE FEDERAL TRADE COMMISSION

                                                ACT

        54.     The Defendants made false and misleading statements to the Plaintiffs in violation

of the Federal Trade Commission Act.

        55.       The Defendants mislead the Plaintiffs to believe that if the written quoted payoff

was tendered to the Defendant by a certain date, the Defendants would release the title to the

automobile to the Plaintiffs loan company.

        56.      The Defendants knew the automobile would be repossessed and failed to warn the

Plaintiffs of this material fact.

        57.      The Plaintiffs reasonably relied on this misrepresentation and obtained a loan for

the amount quoted in the payoff.

        58.      The Defendants' conduct, and behavior caused the Plaintiffs to suffer injuries and

damages.



        WHEREFORE, PREMISES CONSIDERED, the Plaintiffs pray this Honorable Court

will hold the Defendants joint and severally liable for their actions and conduct committed upon

the Plaintiffs. Plaintiffs further pray for compensatory and punitive damages and judgment against

each of the said Defendants in an amount sufficient to deter conduct such as this from happening

again. Moreover, Plaintiffs request the Defendants pay all costs and fees and disbursements of
      Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 14 of 21
                                DOCUMENT2




this action and together with such other and further relief, which this Court may deem proper, just,

and equitable, to include but not limited to, interest from the date of the injuries sustained and a

reasonable attorney's fee.




                                                             Respectfully submitted,


                                                            ls/Monica Austin-Hatcher
                                                            Monica Austin-Hatcher (AUS014)
                                                            Attorney for the Plaintiffs



OF COUNSEL:
Hatcher Law Office, LLC
2202 Second A venue North
Birmingham, Alabama 35203
205.458.9989 Office
866-263-6182 Facsimile
attymhatcher@aol.com


SERVICE REQUESTED ON THE DEFENDANTS VIA CERTIFIED MAIL:

American Honda Finance Corporation
Attention: C T Corporation System
2 North Jackson Street Suite 605
Montgomery, Alabama 36104

Allstar Towing Services, Incorporated
Attention: Chester Willis
1950 B Floyd Bradford Road
Trussville, Alabama 35173
          Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 15 of 21



                                        AlaFile E-Notice




                                                                           01-CV-2018-903837.00


To: MONICA DENISE AUSTIN-HATCHER
    attymhatcher@gmail.com




                   NOTICE OF ELECTRONIC FILING

                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHI
                                01-CV-2018-903837.00

                     The following complaint was FILED on 9/23/2018 11 :31 :06 PM




    Notice Date:    9/23/2018 11 :31 :06 PM




                                                                            ANNE-MARIE ADAMS
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                  anne-marie.adams@alacourt.gov
          Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 16 of 21



                                       AlaFile E-Notice




                                                                           01-CV-2018-903837.00


To: AMERICAN HONDA FINANCE CORPORATION
    CT CORPPORATION SYSTEMS
    2 JACKSON ST NO. STE. 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING

                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHI
                                01-CV-2018-903837.00

                     The following complaint was FILED on 9/23/2018 11 :31 :06 PM




    Notice Date:    9/23/2018 11:31:06 PM




                                                                            ANNE-MARIE ADAMS
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                  anne-marie.adams@alacourt.gov
          Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 17 of 21



                                        AlaFile E-Notice




                                                                           01-CV-2018-903837.00


To: ALL STAR TOWING SERVICES, INC.
    CHESTER WILLIS
    1950 B FLOYD BRADFORD RD.
    TRUSSVILLE, AL, 35173




                   NOTICE OF ELECTRONIC FILING

                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHI
                                01-CV-2018-903837.00

                     The following complaint was FILED on 9/23/2018 11 :31 :06 PM




    Notice Date:    9/23/2018 11 :31 :06 PM




                                                                           ANNE-MARIE ADAMS
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                  anne-marie.adams@alacourt.gov
              Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 18 of 21


State of Alabama
                                                  SUMMONS                                        Court Case Number
Unified Judicial System
                                                                                                 01-CV-2018-903837.00
Form C-34 Rev. 4/2017                                - CIVIL -
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
             LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHI
  NOTICE TO:       AMERICAN HONDA FINANCE CORPORATION, CT CORPPORATION SYSTEMS 2 JACKSON ST NO. STE. 605, MONTGOMERY, AL 36104

                                                           (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MONICA DENISE AUSTIN-HATCHER                                                                                                        I
  --------------------------------~[N~a-m-e~(s)-o~f~A-tto_m_e-y(~~=1---------------------------------




  WHOSE ADDRESS(ES) IS/ARE: 2202 2nd Avenue North, Birmingham, AL 35203
                                                                   [Address(es) of Plaintiff(s) or Attomey(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  D You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.                                        LASHUNTA BOLER AS
  ~ Service by certified mail of this Summons is initiated upon the written request of ADMINISTRATOR OF THE
                                                                                       ESTATE OF ELIZABETH
                                                                                       LORETTA WHITE
    pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

         9/23/2018 11 :31 :06 PM                         /s/ ANNE-MARIE ADAMS               By:
                                                 ------------(S-~-n-at-u~-e-o-fC_l_e~-~-----------               ______(N_a_m_e_) _____
                     (Date)

  ~J Certified Mail is hereby requested.                     /s/ MONICA DENISE AUSTIN-HATCHER
                                                             (Plaintiffs/Attorney's Signature)


                                                  RETURN ON SERVICE
 D    Return receipt of certified mail received in this office on
                                                                      --------------------------------------
                                                                                       (Date)
 [] I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                                                                      ---------
                                                              in                                                               County,
 --------------------------------------
             (Name of Person SeNed)     -----------------------------------
                                                     (Name of County)

 Alabama on
                                  (Date)
                                                                                                 (Address of SeNer)

  (Type of Process SeNer)                    (SeNer's Signature)


                                             (SeNer's Printed Name)                              (Phone Number of SeNer)
Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 19 of 21
              Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 20 of 21


State of Alabama
                                                    SUMMONS                                         Court Case Number
Unified Judicial System
                                                                                                    01-CV-2018-903837.00
Form C-34 Rev. 412017                                  - CIVIL -
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
             LASHUNTA BOLER AS ADMINISTRATOR OF THE ESTATE OF ELIZABETH LORETTA WHI
  NOTICE TO:       ALL STAR TOWING SERVICES, INC., CHESTER WILLIS 1950 B FLOYD BRADFORD RD., TRUSSVILLE, AL 35173

                                                             (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S},
  MONICA DENISE AUSTIN-HATCHER
                                                         [Name(s) of Attomey(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2202 2nd Avenue North, Birmingham, AL 35203
                                                                     [Address(es) of Plaintiff(s) or Attomey(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  D You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.                                        LASHUNTA BOLER AS
  ~ Service by certified mail of this Summons is initiated upon the written request of ADMINISTRATOR OF THE
                                                                                       ESTATE OF ELIZABETH
                                                                                       LORETTA WHITE
    pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

         912312018 11 :31 :06 PM                         Isl ANNE-MARIE ADAMS               By:
                     (Date)                                            (Signature of Clerk)
                                                                                                                   - - -(Name)
                                                                                                                          ----
  ~ Certified Mail is hereby requested.                        Isl MONICA DENISE AUSTIN-HATCHER
                                                               (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
 D    Return receipt of certified mail received in this office on
                                                                       ------------------
                                                                               (Date)
 D    I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                                                                         ------
                                                                in
 -----------------------
        (Name of Person SeNed)                                       --------------------County,
                                                                                              (Name of County)

 Alabama on
                                   (Date)
                                                                                                    (Address of SeNer)

  (Type of Process SeNer)                      (SeNer's Signature)


                                               (SeNer's Printed Name)                               (Phone Number of SeNer)
Case 2:18-cv-01781-JEO Document 1-1 Filed 10/26/18 Page 21 of 21
